DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	With respect to claims 1, 3, 7 and 9, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, a semiconductor device comprising: a substrate having a main surface and an end surface extending in a direction transverse to the main surface, the main surface including a peripheral region and a device region surrounded by the peripheral region; the first amorphous insulating film extending in a form of a stripe along the direction in which the end surface extends, the first amorphous insulating film being flush with the end surface.
Claims 2, 4-6, 8, 10-16 are allowed because of their dependency to the allowed base claims 1, 3, 7 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818